DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
	Claim objects regarding to claim 22-30 and 32-40 are withdrawn.
Claims 21 and 31 are objected to because of the following informalities:  indefinite.
	Claim 21 and 31 recite “providing a displayed portion of the axis of documents adapted to display documents in a substantially rectilinear direction…” and  “the timeline including a non-linear timescale and a time distribution that is substantially variable…” “substantially” is indefinite language. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-28, 30-38, 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Audet US 2007/0271508 in view of Audet (hereinafter Audet2) US 2009/0055763
In regard to claim 21, Audet disclose A non-transitory computer-readable medium having stored thereon computer-readable instructions that, ([0130] memory Fig. 6) when executed by a processor of a computer system, (Fig. 6, [0130] computer system with CPU and instructions) cause the computer system to perform a method for displaying an axis of documents on a display, the method comprising: (Fig. 6, Fig. 45, [0130][0244][0245] display screen 108 display documents along an axis) 
providing a displayed portion of the axis of documents adapted to display documents in a substantially rectilinear direction, and providing a non-displayed portion of the axis of documents virtually extending outside a viewing area of the display and accessible through user navigation of the axis, (Fig. 45, [0216]-[0218][0244] [0245][0037] [0207] [0224]  radar screen display subset information elements from a larger group of information elements along a timeline and with triggers to move between the information elements  to be displayed)
the documents being disposed along the axis of documents in accordance with respective time stamps and a time-based order including a timeline, (Fig. 45, [0216]-
selecting a years attribute to select a first set of documents associated with the selected years attribute; (Fig. 43, [0210]-[0211] [0214]-[0217]  select years in the time line and display the related information element according to the selected year)
displaying an axis of documents with the first set of documents disposed along the axis of documents in accordance with the timescale, (Fig. 45, 46, 50-55, [0049] [0216]-[0207] [0210] [0214]-[0218][0244] [0245][0253][0254] displaying information elements along the axis with respect to the time frame selected) 
selecting a document from the axis of documents for selecting an attribute associated with the selected documents; ([0029][0030][0045] [0150] [0220] [0226] select an attribute associated with the selected information element) providing a subset of documents associated with the selected attribute; ([0029][0030][0045] [0150] [0220] [0226] providing information elements related to the selected attribute) 
displaying the axis of documents with the subset of documents in accordance with a time-based order including a timeline with a plurality of time units, (Fig. 45, 55-56, [0216] [0244] [0251]-[0256] displaying subset of information elements with the information elements according to the timeline with time marks)

But Audet fail to explicitly disclose “the documents being disposed along the axis of documents in accordance with respective time stamps, the first set of documents being located in respective yearly time units, wherein a duration of time between adjacent yearly time units represents a year of time along the axis documents, and displaying the axis of documents with the subset of documents in accordance with a time-based order including a timeline with a plurality of time units, the timeline including a non-linear timescale and a time distribution that is substantially variable, with equal lengths of time between adjacent time units being visually represented with unequal lengths of distance along the axis of documents.”
Audet2 disclose the documents being disposed along the axis of documents in accordance with respective time stamps, ([0054] [0062] position document according to a time-related parameter, the time created, etc. for example.)
the first set of documents being located in respective yearly time units, wherein a duration of time between adjacent yearly time units represents a year of time along the axis documents, (Fig. 10, [0063] [0078]-[0082] documents are displayed in respective D1, D2 and D3 can be yearly time unit)  and the timeline including a non-linear timescale and a time distribution that is substantially variable, with equal lengths of time between adjacent time units being visually represented with unequal lengths of distance 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate Audet2’s method of content display into Audet’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Audet2’s displaying items non-linear timescale would help to provide more content display control into Audet’s system. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that displaying items by non-linear timescale would save space and therefore and therefore improve the user experience using the device.
In regard to claim 22, Audet and Audet2 disclose The transitory computer-readable medium of claim 21, the rejection is incorporated herein.
Audet disclose the method further comprising displaying the axis of documents with the subset of documents disposed along the axis in accordance with a timescale with respective monthly time units, wherein the duration of time between adjacent monthly time units represents a month duration of time along the axis. (Fig. 45, 55-56, [0210] [0216] [0244] [0251]-[0256] displaying subset of information elements with the information elements according to the timescale selected the user with time marks, month for example along the timeline)


Audet2 disclose wherein the time-related attribute is a months attribute and the subset of documents is associated with the months attribute, ([0063] time unit could be month)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate Audet2’s method of content display into Audet’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Audet2’s displaying items non-linear timescale would help to provide more content display control into Audet’s system. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that displaying items by non-linear timescale would save space and therefore and therefore improve the user experience using the device.
In regard to claim 23, Audet and  Audet2 disclose The transitory computer-readable medium of claim 21, the rejection is incorporated herein.
But Audet fail to explicitly disclose “wherein the computer system is a mobile device.”
Audet2 disclose wherein the computer system is a mobile device. ([0043]   hand held device)

In regard to claim 24, Audet and Audet2 disclose The transitory computer-readable medium of claim 21, the rejection is incorporated herein.
Audet disclose wherein the axis is a vertical axis. ([0185] [0228] vertical axis) 
In regard to claim 25, Audet and Audet2 disclose The transitory computer-readable medium of claim 21, the rejection is incorporated herein.
Audet disclose wherein the years axis is a double axis of documents. ([0045] displaying first information element vector parallel to the second information element vector along the timeline)
In regard to claim 26, Audet and Audet2 disclose The transitory computer-readable medium of claim 21, the rejection is incorporated herein.

In regard to claim 27, Audet and Audet2 disclose The transitory computer-readable medium of claim 21, the rejection is incorporated herein.
Audet disclose wherein the documents are user selectable. ([0171]-[0173] [0181] [0182] user can select information elements) 
In regard to claim 28, Audet and Audet2 disclose The transitory computer-readable medium of claim 21, the rejection is incorporated herein.
But Audet fail to explicitly disclose “wherein each year time unit includes one document per year.”
Audet2 disclose wherein each year time unit includes one document per year. (Fig. 10, [0063][0074] documents can be hidden based on criterions like a selected attributes, the documents displayed based on the criteria can be defined)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate Audet2’s method of content display into Audet’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Audet2’s displaying items non-linear timescale would help to provide more content display control into Audet’s system. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that displaying items by non-
In regard to claim 30, Audet and Audet2 disclose The transitory computer-readable medium of claim 21, the rejection is incorporated herein.
Audet disclose wherein a document displayed on the axis represents a subset of documents, (Fig. 45, [0216]-[0218][0244] [0245][0037] [0207] [0224]  radar screen display subset information elements from a larger group of information elements along a timeline and with triggers to move between the information elements  to be displayed) a selection of the document resulting in displaying a set of documents associated therewith. ([0029]-[0031][0045] [0150] [0184][0220] [0226] displaying information elements related to the selected attribute from the selected information element) 
In regard to claims 31-38, 40, claims 31-38,40 are medium claims corresponding to the method claims above 21-28, 30 and, therefore, are rejected for the same reasons set forth in the rejections of claims 21-28, 30.
Claims 29, 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Audet US 2007/0271508 and Audet (hereinafter Audet2) US 2009/0055763 as applied to claim 21, further in view of Rinearson et al. (hereinafter Rinearson) US 2012/0005209
 In regard to claim 29, Audet and Audet2 disclose The transitory computer-readable medium of claim 21, the rejection is incorporated herein.

Rinearson disclose wherein the axis is scrollable using a gesture. ([0281] using gesture, sliding, etc. to control the timeframe) 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate Rinearson’s method of content display into Audet2 and Audet’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Rinearson’s controlling dynamic timescale using gestures would help to provide more content display control into Audet2 and Audet’s system. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that controlling dynamic timescale using gestures would help to provide more intuitive ways to interact and manipulate the digital contents displayed and therefore improve the user experience using the device.
In regard to claim 39, claim 39 is a medium claim corresponding to the method claims above 29 and, therefore, are rejected for the same reasons set forth in the rejections of claim 29.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
U.S. Patent Documents
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20080184285 A1 	July 31, 2008 				PARK et al. 
MULTI-SELECTION APPARATUS AND METHOD
Park et al. disclose a multi-selection apparatus and method. A multi-selection apparatus includes: a display unit to display a first area in which a plurality of contents are arranged in a line along a predetermined axis and a second area arranged in parallel to the first area; an input unit to receive inputs of user selections; a search unit to search for at least one of the contents to be inserted from the first area into the second area in response to one input signal, via the input unit; a moving unit to insert the at least one content searched from the first area into the second area or to extract the content from the second area in response to another input signal, via the input unit; and a command unit to perform a predetermined operation command on the at least one content inserted into the second area… see abstract.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143